I concur in the opinion and judgment as set forth above, that the cause should be reversed and remanded for a new trial. However, I am of the opinion that the action of the lower court in rejecting the evidence offered by the defendant to the effect that defendant's inferior officer was under bond was not error and for my reasons, I advance the following:
The duties and obligations of the defendant are fixed by law and when funds come into his hands belonging to the state he is charged with the duty of accounting and paying over to the state the same by reason of his office, and the fact that some inferior officer may be under bond is no reason why the defendant should be excused from complying with the law. *Page 740